FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of August 2010 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FSForm 40-F£ Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated August 17, 2010 in which Registrant announced that it is to receive over $24 Million in Proceeds fromthe Sale of its Shares in the Merger of Ingenix and Axolotl. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated August 18, 2010 By: /s/ Rachel Prishkolnik Rachel Prishkolnik Corporate Secretary Gilatto Receive over $24 Million in Proceeds fromthe Sale of its Shares in the Merger of Ingenix and Axolotl Petah Tikva, Israel, August 17, 2010 – Gilat Satellite Networks Ltd. (Nasdaq: GILT) today announced that it is to receive more than $24 million in cash proceeds from the merger of Ingenix and Axolotl. Ingenix, a leading health information technology and services company announced on August 16, 2010 that it is acquiring Axolotl, a leading provider of health information exchange services. As part of Gilat’s investment policy, Gilat invested approximately $4.5 million in Axolotl over 10 years ago. During the global economic downturn of2000 and 2001, Gilat wrote off this investment. Under the terms of the merger agreement, Gilat is to receive approximately $24 million immediately and subject to certain standard escrow conditions, may receive an additional $3 million in one year. About Gilat Gilat Satellite Networks Ltd. is a leading provider of products and professional services for satellite-based broadbandcommunications networks worldwide. Gilat was founded in 1987 and has shipped over 750,000 Very Small Aperture Terminals (VSATs) to more than 85 countries across six continents. Gilat’s headquarters is located in Petah Tikva, Israel. The Company has 16 sales and service offices worldwide. Gilat markets a full line of high-performance VSATs under the SkyEdge™ and SkyEdge II Product Family. Gilat's wholly-owned subsidiary, Spacenet Inc., is a leading provideof managed services in North America to the business and government segments. Visit Gilat at www.gilat.com. Certain statements made herein that are not historical are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. The words “estimate”, “project”, “intend”, “expect”, “believe” and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties. Many factors could cause the actual results, performance or achievements of Gilat to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in general economic and business conditions, inability to maintain market acceptance to Gilat’s products, inability to timely develop and introduce new technologies, products and applications, rapid changes in the market for Gilat’s products, loss of market share and pressure on prices resulting from competition, introduction of competing products by other companies, inability to manage growth and expansion, loss of key OEM partners, inability to attract and retain qualified personnel, inability to protect the Company’s proprietary technology and risks associated with Gilat’s international operations and its location in Israel. For additional information regarding these and other risks and uncertainties associated with Gilat’s business, reference is made to Gilat’s reports filed from time to time with the Securities and Exchange Commission. ### Gilat Media Contact: Robert Bell Phone: +972-3-925-2472 email: robert@gilat.com
